Citation Nr: 0215029	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  02-00 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Shannan H. Bedgood, Attorney 
at Law


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1961 to June 
1968.  The veteran died on March [redacted], 2000.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefit sought on 
appeal.


REMAND

A preliminary review of this appeal reveals that in light of 
an outstanding Travel Board/Videoconference hearing request, 
this matter is not ready for appellate disposition. In the 
appellant's substantive appeal dated in January 2002, she 
requested a Board hearing in Washington, DC, via 
teleconference.  In January 2002 the appellant was notified 
that the hearing was to be conducted using video conferencing 
techniques in March 18, 2002.  The appellant did not appear 
for her March 2002 hearing.  Based on a report of contact 
dated March 18, 2002, which indicated that the appellant's 
attorney left a message stating that she would be unable to 
attend the hearing, the undersigned Board member on or about 
March 20, 2002, denied a request to reschedule the 
videoconference hearing for failure to make such motion in 
writing.

Subsequent materials have been associated with the claims 
folder such that the Board finds that the appellant's request 
to reschedule was in fact in writing, timely made, and 
demonstrated good cause. 38 C.F.R. §§  20.702(c)(2), 20.705.  
It appears that the appellant's attorney faxed a written 
motion dated on the day of the hearing requesting that the 
matter be rescheduled due to a family emergency.  The BVA  
received the motion in May 2002.

In light of the foregoing, this matter is REMANDED to the RO 
for the following:

The appellant should be scheduled for a 
videoconference hearing before a Member 
of the Board at the next available 
opportunity.  Should the appellant 
withdraw her hearing request, or 
otherwise indicate that she no longer 
desires a BVA hearing, the matter should 
be returned to the Board for appellate 
review.

The purpose of this REMAND is to satisfy a hearing request, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The appellant is free to submit any additional evidence 
and/or argument she desires to have considered in connection 
with her current appeal.  No action is required of the 
appellant until she is notified.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

